DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-12-20, 5-27-21, and 7-27-22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Immink et al. (WO2005096034, of record).

Re claim 1, Immink et al. further teaches for example in fig. 1 and 3-8, a liquid lens system comprising: a first window, a second window, and a cavity disposed between the first window and the second window (fig. 1, 3; p. 5, ln. 9-14; a first liquid (10) and a second liquid (12) disposed within the cavity, the first liquid and the second liquid substantially immiscible with each other and having different refractive indices such that an interface between the first liquid and the second liquid defines a variable lens, at least a portion of the first liquid disposed within a first portion of the cavity, the second liquid disposed within a second portion of the cavity (fig. 1, p. 5, ln. 10-14); a common electrode (14) in electrical communication with the first liquid (fig. 1; p. 5, ln. 11-12); a driving electrode (16) disposed on a sidewall of the cavity and insulated from the first liquid and the second liquid (fig. 1; p. 5, ln. 14-18); and a controller configured to supply a common voltage to the common electrode and a driving voltage to the driving electrode (fig. 1; p. 5, ln. 21-22); wherein a voltage differential between the common voltage and the driving voltage is based at least in part on at least one of: (a) a first reference capacitance of a first reference electrode pair disposed within the first portion of the cavity and insulated from the first liquid or (b) a second reference capacitance of a second reference electrode pair disposed within the second portion of the cavity and insulated from the first liquid and the second liquid (fig. 3; p. 7, ln. 20-30; wherein the examiner interprets the second liquid is non-conducting (oil), and therefore electrode pair (40) are insulated from the second, non-conducting liquid).

Re claim 2, Immink et al. further teaches for example in fig. 1 and 3-8, the voltage differential between the common voltage and the driving voltage is based at least in part on (c) a capacitance between the first liquid and the driving electrode (p. 6, ln. 1-22; p. 9, ln. 23-29).

Re claim 3, Immink et al. further teaches for example in fig. 1 and 3-8, the voltage differential between the common voltage and the driving voltage is based at least in part on both: (a) the first reference capacitance of the first reference electrode pair and (b) the second reference capacitance of the second reference electrode pair (fig. 5; p. 8, ln. 10-15; wherein a further pair of electrodes 50 provided in the vicinity of the meniscus, and thus, at least for certain positions of the meniscus, this second pair of reference electrodes are provided within a portion of the cavity in contact with and insulated from the first liquid).

Re claim 6, Immink et al. further teaches for example in fig. 1 and 3-8, a capacitance sensor configured to measure the at least one of (a) the first reference capacitance of the first reference electrode pair or (b) the second reference capacitance of the second reference electrode pair; wherein the controller is configured to determine the voltage differential between the common voltage and the driving voltage based at least in part on a capacitance signal received from the capacitance sensor (p. 6, ln. 1-22; p. 9, ln. 23-29).

Re claim 11, Immink et al. further teaches for example in fig. 1 and 3-8, a conductive layer disposed within the first portion of the cavity to define the common electrode and a scribe in the conductive layer to separate a first reference electrode of the first reference electrode pair and a second reference electrode of the first reference electrode pair from the common electrode (fig. 4 for common electrode divided by scribes into separate reference electrodes 40; fig. 7 for driving electrode 16 divided by scribes into separate reference electrodes 50; see also p. 9, ln. 8-14).

Re claim 12, Immink et al. further teaches for example in fig. 1 and 3-8, a conductive layer disposed on the sidewall of the cavity to define the driving electrode and a scribe in the conductive layer to separate a first reference electrode of the second reference electrode pair and a second reference electrode of the second reference electrode pair from the driving electrode (fig. 4 for common electrode divided by scribes into separate reference electrodes 40; fig. 7 for driving electrode 16 divided by scribes into separate reference electrodes 50; see also p. 9, ln. 8-14).

Re claim 13, Immink et al. further teaches for example in fig. 1 and 3-8, a second driving electrode; a third driving electrode; and a fourth driving electrode; wherein the driving electrode, the second driving electrode, the third driving electrode, and the fourth driving electrode are distributed substantially uniformly about the sidewall of the cavity (fi. 7; p. 9, ln. 23 to p. 10, ln. 4); wherein the driving voltage supplied to the driving electrode, a second driving voltage supplied to the second driving electrode, a third driving voltage supplied to the third driving electrode, and a fourth driving voltage supplied to the fourth driving electrode are the same as or different than each other; wherein a second voltage differential between the common voltage and the second driving voltage is based at least in part on at least one of (a) the first reference capacitance of the first reference electrode pair disposed within the first portion of the cavity and insulated from the first liquid (p. 9, ln. 23to p. 10, ln. 21; wherein electrodes 70 may either be a reference electrode or driving electrode) or (b) the second reference capacitance of the second reference electrode pair disposed within the second portion of the cavity and insulated from the first liquid and the second liquid (p. 9, ln. 23to p. 10, ln. 21; wherein electrodes 70 may either be a reference electrode or driving electrode); wherein a third voltage differential between the common voltage and the third driving voltage is based at least in part on at least one of (a) the first reference capacitance of the first reference electrode pair disposed within the first portion of the cavity and insulated from the first liquid (p. 9, ln. 23to p. 10, ln. 21; wherein electrodes 70 may either be a reference electrode or driving electrode) or (b) the second reference capacitance of the second reference electrode pair disposed within the second portion of the cavity and insulated from the first liquid and the second liquid (p. 9, ln. 23to p. 10, ln. 21; wherein electrodes 70 may either be a reference electrode or driving electrode); and wherein a fourth voltage differential between the common voltage and the fourth driving voltage is based at least in part on at least one of (a) the first reference capacitance of the first reference electrode pair disposed within the first portion of the cavity and insulated from the first liquid (p. 9, ln. 23to p. 10, ln. 21; wherein electrodes 70 may either be a reference electrode or driving electrode) or (b) the second reference capacitance of the second reference electrode pair disposed within the second portion of the cavity and insulated from the first liquid and the second liquid (p. 9, ln. 23to p. 10, ln. 21; wherein electrodes 70 may either be a reference electrode or driving electrode).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 8-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Immink et al. (WO2005096034, of record).

Re claim 14, Immink et al. teaches for example in fig. 1 and 3-8, a method of operating a liquid lens, the method comprising: supplying a common voltage (fig. 1; p. 5, ln. 21-22) to a common electrode (14) in electrical communication with a first liquid (fig. 1; p. 5, ln. 11-12), the first liquid (10) and a second liquid (12) disposed within a cavity (fig. 1, 3; p. 5, ln. 9-14), substantially immiscible with each other, and having different refractive indices such that an interface between the first liquid and the second liquid defines a variable lens, at least a portion of the first liquid disposed within a first portion of the cavity, the second liquid disposed within a second portion of the cavity (fig. 1; p. 5, ln. 10-14); supplying a driving voltage (fig. 1; p. 5, ln. 21-22) to a driving electrode (16) disposed on a sidewall of the cavity; determining a first reference capacitance between the first reference electrode of the first reference electrode pair and the second reference electrode of the first reference electrode pair (fig. 5; p. 8, ln. 10-15); determining a second reference capacitance between the first reference electrode of the second reference electrode pair and the second reference electrode of the second reference electrode pair (fig. 5; p. 8, ln. 10-15); and adjusting a voltage differential between the common voltage and the driving voltage based at least in part on (a) the first reference capacitance and (b) the second reference capacitance (fig. 3; p. 7, ln. 20-30; wherein the examiner interprets the second liquid is non-conducting (oil), and therefore electrode pair (40) are insulated from the second, non-conducting liquid).
But, Immink et al. fails to explicitly teach supplying a first reference voltage to each of a first reference electrode of a first reference electrode pair and a second reference electrode of the first reference electrode pair, the first reference electrode pair disposed within the first portion of the cavity and insulated from the first liquid, the first reference voltage supplied to the first reference electrode of the first reference electrode pair substantially the same as the first reference voltage supplied to the second reference electrode of the first reference electrode pair; supplying a second reference voltage to each of a first reference electrode of a second reference electrode pair and a second reference electrode of the second reference electrode pair, the second reference electrode pair disposed within the second portion of the cavity and insulated from the first liquid and the second liquid, the second reference voltage supplied to the first reference electrode of the second reference electrode pair substantially the same as the second reference voltage supplied to the second reference electrode of the second reference electrode pair.
However, Immink et al. teaches for example, a possibility of adjusting a voltage differential between the common voltage and the driving voltage based at least in part on (a) the first reference capacitance and (b) the second reference capacitance (fig. 5; p. 8, ln. 10-15). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to drive adjacent electrodes for reference capacitance measurement, as is well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Immink et al. in order to provide the desired proximity sensing information, as taught by Immink et al. (p. 8, ln. 21-22).

Re claim 4, supra claim 1.
But, Immink et al. fails to explicitly teach the controller is configured to supply a first reference voltage to each of a first reference electrode of the first reference electrode pair and a second reference electrode of the first reference electrode pair; and the first reference voltage supplied to the first reference electrode of the first reference electrode pair is substantially the same as the first reference voltage supplied to the second reference electrode of the first reference electrode pair.
However, Immink et al. teaches for example, a possibility of adjusting a voltage differential between the common voltage and the driving voltage based at least in part on (a) the first reference capacitance and (b) the second reference capacitance (fig. 5; p. 8, ln. 10-15). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to drive adjacent electrodes for reference capacitance measurement, as is well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Immink et al. in order to provide the desired proximity sensing information, as taught by Immink et al. (p. 8, ln. 21-22).

Re claim 5, supra claim 1.
But, Immink et al. fails to explicitly teach the controller is configured to supply a second reference voltage to each of a first reference electrode of the second reference electrode pair and a second reference electrode of the second reference electrode pair; and the second reference voltage supplied to the first reference electrode of the second reference electrode pair is substantially the same as the second reference voltage supplied to the second reference electrode of the second reference electrode pair.
However, Immink et al. teaches for example, a possibility of adjusting a voltage differential between the common voltage and the driving voltage based at least in part on (a) the first reference capacitance and (b) the second reference capacitance (fig. 5; p. 8, ln. 10-15). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to drive adjacent electrodes for reference capacitance measurement, as is well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Immink et al. in order to provide the desired proximity sensing information, as taught by Immink et al. (p. 8, ln. 21-22).

Re claim 8, supra claim 1. 
But, Immink et al. fails to explicitly teach an insulating patch disposed within the cavity and covering the first reference electrode pair to insulate the first reference electrode pair from the first liquid.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the insulating properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Immink et al. in order to provide proper functionality, as is well known in the art.

Re claim 9, supra claim 1.
But, Immink et al. fails to explicitly teach an insulating layer disposed within the cavity and at least partially covering the at least one driving electrode to insulate the at least one driving electrode from the first liquid and the second liquid.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the insulating properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Immink et al. in order to provide proper functionality, as is well known in the art.

Re claim 10, Immink et al. further teaches for example in fig. 1 and 3-8, a position of a perimeter of the interface between the first liquid and the second liquid on the insulating layer is adjustable based at least in part on the voltage differential between the common voltage and the driving voltage to vary an optical power of the variable lens (p. 6, ln. 1-22 and p.9, ln. 23-29).

Re claim 15, supra claim 14.
But, Immink et al. fails to explicitly teach determining a capacitance between the first liquid and the driving electrode; and adjusting the voltage differential between the common voltage and the driving voltage based at least in part on (c) the capacitance between the first liquid and the driving electrode.
However, Immink et al. teaches for example, a possibility of adjusting a voltage differential between the common voltage and the driving voltage based at least in part on (a) the first reference capacitance and (b) the second reference capacitance (fig. 5; p. 8, ln. 10-15). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to drive adjacent electrodes for reference capacitance measurement, as is well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Immink et al. in order to provide the desired proximity sensing information, as taught by Immink et al. (p. 8, ln. 21-22).


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Immink et al. (WO2005096034, of record) in view of Feng et al. (US20080144186).

Re claim 7, supra claim 1. 
But, Immink et al. fails to explicitly teach a temperature sensor disposed within the cavity; wherein the voltage differential between the common voltage and the driving voltage is based at least in part on (d) a temperature signal generated by the temperature sensor.
However, within the same field of endeavor, Feng et al. teaches for example in fig. 25, 26, 31a, 31b, 32, 37a, and 37b, a temperature sensor disposed within the cavity; wherein the voltage differential between the common voltage and the driving voltage is based at least in part on (d) a temperature signal generated by the temperature sensor (fig. 31a, 31b; para. 0179 and 0182).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Immink et al. with Feng et al. in order to provide counteract changes in the environment, as taught by Feng et al. (para. 0182).

Re claim 16, supra claim 14. 
But, Immink et al. fails to explicitly teach determining a temperature within the cavity; and adjusting the voltage differential between the common voltage and the driving voltage based at least in part on (d) the temperature within the cavity.
However, within the same field of endeavor, Feng et al. teaches for example in fig. 25, 26, 31a, 31b, 32, 37a, and 37b, a temperature sensor disposed within the cavity; wherein the voltage differential between the common voltage and the driving voltage is based at least in part on (d) a temperature signal generated by the temperature sensor (fig. 31a, 31b; para. 0179 and 0182).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Immink et al. with Feng et al. in order to provide counteract changes in the environment, as taught by Feng et al. (para. 0182).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	9-9-22